Miller v 21st Century Fox Am., Inc. (2020 NY Slip Op 01311)





Miller v 21st Century Fox Am., Inc.


2020 NY Slip Op 01311


Decided on February 25, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2020

Renwick, J.P., Mazzarelli, Moulton, González, JJ.


11139N 159118/18

[*1] Tyler B. Miller, Plaintiff-Appellant,
v21st Century Fox America, Inc., Defendants-Respondents.


Tyler B. Miller, appellant pro se.
Mintz & Gold LLP, New York (Kevin M. Brown of counsel), for respondents.

Order, Supreme Court, New York County (Lynn R. Kotler, J.), entered April 22, 2019, which denied plaintiff's motion for a default judgment, and sua sponte dismissed the complaint for lack of personal jurisdiction due to improper service, unanimously affirmed, without costs.
The court properly denied plaintiff's motion and sua sponte dismissed the complaint for lack of personal jurisdiction, as plaintiff failed to demonstrate proper service of the summons and complaint (see De Zego v Donald F. Bruhn, M.D., P.C., 67 NY2d 875 [1986]; Klein v Educational Loan Servicing, LLC, 71 AD3d 957, 958 [2d Dept 2010]). Service by certified mail to the corporate defendant's address, alone, is not a proper means of service (see e.g. CPLR 311[a][1]; CPLR 312-a[a]; Business Corporation Law § 306).
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 25, 2020
CLERK